Citation Nr: 1720282	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-43 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of malignant melanoma, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the case in January 2015 for further development.  The case has since been returned for appellate review.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to herbicide agents during his military service.

2.  The Veteran's current residuals of malignant melanoma, diagnosed as a scar, are related to his exposure to herbicide agents during his military service.




CONCLUSION OF LAW
 
Residuals of malignant melanoma, diagnosed as a scar, were incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has claimed that he has residuals of malignant melanoma due to his exposure to herbicide agents while serving in Vietnam.  His service personnel records show that he served in the Republic of Vietnam from March 1967 to March 1968; therefore, he is presumed to have been exposed to certain herbicide agents.  38 U.S.C.A. §1116(f); 38 C.F.R. §3.307(a)(6)(iii).  Additionally, the Veteran was diagnosed with malignant melanoma and continues to be monitored.  See e.g. June 2016 VA examination report.  In another June 2016 VA examination report, it was specifically noted that he had a scar resulting from the surgical excision of the malignant melanoma.  Therefore, the remaining question is whether the Veteran's residuals of malignant melanoma are related to his in service herbicide agent exposure.

Although malignant melanoma is not on the list of diseases that VA associates with herbicide agent exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge from service when all evidence, including that pertinent to service, establishes the disability was incurred in service. 38 C.F.R. §§3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, presumption of service connection is not the only method for showing causation in establishing a claim for service connection for a disability due to herbicide agent exposure.  See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

A June 2016 VA examiner opined that the residuals from the Veteran's malignant melanoma was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, he indicated that the scar is still present and that he has been followed for at least 10 years on a biannual basis by his dermatologist.  He also noted that there is emerging evidence from the National Academy of Sciences that Agent Orange doubles the risk of skin cancer.  The examiner explained that the timeframe between herbicide exposure and the development of the malignant melanoma in this case is consistent with that of the development of many cancers after exposure to a carcinogen.  Therefore, he stated that it is at least as likely as not that the development of the malignant melanoma was a consequence of the Veteran's exposure.  

The Board notes that the June 2016 VA examiner reviewed the claims file and medical history and provided rationale for his opinion, citing to medical literature and the particular circumstances of this case.  Therefore, the Board finds the medical opinion to be highly probative.

There is no medical evidence of record showing otherwise.  Therefore, in light of the June 2016 VA medical opinion, the Board concludes that service connection for residuals of malignant melanoma is warranted.  38 C.F.R. §§3.102, 3.303.


ORDER

Service connection for residuals of malignant melanoma, diagnosed as a scar, is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


